ON MOTION FOR REHEARING
Appellee, on motion for rehearing, urges that since the appellant did not object to the failure of the trial court to submit the proper issue, it must be deemed to have been found by the court so as to support the judgment within the purview of Rule 279, Texas Rules of Civil Procedure. We do not view this as a case which invokes the implied findings portion of that rule. The judgment clearly reflects that the court relied on the finding of the jury to the one “defensive issue” submitted, and not on some findings on his own on an unsub-mitted issue. We could agree with appellee if the ground of defense consisted of several issues, or component parts of one issue, and one was omitted. In such a case, the jury having answered the issues submitted, there could be an implied finding by the court as to the omitted element, so that it would be sufficient to form the basis for a judgment. Such is the holding in Wichita Falls & Oklahoma Ry. Co. v. Pepper, 134 Tex. 360, 135 S.W.2d 79, in which the Supreme Court construed Article 2190, which case and article are the basis of Rule 279. The rule itself, by its very wording, takes our case out of the implied findings category.
The more difficult problem presented by appellee’s motion for rehearing is the question of whether appellant has waived his right to assert his third point of error on appeal where he failed to object to the non-submission of his opponent’s essential issue. In an exhaustive search of the decisions, we find no case passing on the exact situation presented by the case at bar. If we be right in our conclusion that the defensive issue submitted was not the proper one, then we are called upon to uphold an erroneous judgment for the sole reason that the complaining party failed to object to the absence of a material issue of his opponent. Added to that is the fact that the opponent had already excepted to the court’s failure to submit the issue. Does Rule 279 require the loss of the right to have the judgment reviewed because of the failure to say “me too” when the opponent excepted to the court’s action? The laudable object of this rule of procedure seems to be to require the parties to make their objections known to the trial judge so that he can correct them prior to the submission to the jury. In this case that was done when the defendant tendered his Issue No. 6, and excepted to the court’s refusal of it. We believe that under sttch circumstances the purposes of the rule were sufficiently met, so that plaintiff-appellant has not lost his right of review on appeal. A somewhat similar situation is found in the case of Pacific Employers Ins. Co. v. Barnett, 230 *113S.W.2d 331 (Civ.App., 1950, ref. n. r. e.), where the trial court submitted an issue as to good cause for failure to file a claim within six months, and the issue should have been good cause for failure to file a claim for the period of time from the date of injury to the actual date of filing. There, as here, the appellee sought to avoid reversal by pointing out that there had been no objection to the issue, and also relied on the doctrine of implied findings. Review was allowed and the case reversed for the error of submission and other errors not material here.
We adhere to our original opinion. The motion for rehearing is overruled.